Exhibit 1 TOP IMAGE SYSTEMS LTD. INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2012 U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Consolidated Balance Sheets 2 - 3 Condensed ConsolidatedStatements of comprehensive Income 4 - 5 Condensed ConsolidatedStatements of Changes in Shareholders' Equity 6 - 7 Condensed ConsolidatedStatements of Cash Flows 8 - 9 Notes to Interim Financial Statements 10 - 14 TOP IMAGE SYSTEMS LTD. BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash 20 Trade receivables (net of allowance for doubtful accounts of $84 and $146 at June 30, 2012 and December31, 2011, respectively) Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Severance pay fund Restricted cash Long-term deposits and long-term assets 80 84 Property and equipment, net Intangible assets, net - 11 Goodwill Total long-term assets Total assets $ $ The accompanying notes are an integral part of the interim financial statements. 2 TOP IMAGE SYSTEMS LTD. BALANCE SHEETS U.S. dollars in thousands (except share and per share data) June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Deferred revenues Accrued expenses and other accounts payable Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities COMMITMENTS, CONTINGENCIES AND CHARGES SHAREHOLDERS' EQUITY : Share capital - Ordinary shares of NIS 0.04 par value - Authorized: 125,000,000 shares at June 30, 2012 and December 31, 2011; Issued and outstanding: 11,486,265 and 10,873,558 shares at June 30, 2012 and December31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim financial statements. August 8, 2012 Date of approval of the financial statements Gili Shalita Chief Financial Officer Ido Schechter Chief Executive Officer 3 TOP IMAGE SYSTEMS LTD. STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Revenues: Products $ Services Total revenues Cost of revenues: Products Services Total cost of revenues Gross profit Operating costs and expenses: Research and development, net Selling and marketing General and administrative Total operating costs and expenses Operating income Financial expenses , net 17 97 Other income, net - 4 Income from continuing operations before taxes on income Income tax expense (benefit) ) 3 ) 2 Net income $ The accompanying notes are an integral part of the interim financial statements. 4 TOP IMAGE SYSTEMS LTD. STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands (except per share amounts) Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Net earnings per share, (Note 4): Basic $ Diluted $ Comprehensive income $ The accompanying notes are an integral part of the interim financial statements. 5 TOP IMAGE SYSTEMS LTD. STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Accumulated Additional Other Ordinary shares paid-in comprehensive Accumulated Comprehensive Number Amount capital income (loss) deficit income Total Balance at January 1, 2011 $ $ $ ) $ ) $ Exercise of stock options 1 61 - - 62 Issuance of Ordinary shares and Warrants , net*) 17 - - Change in foreign currency translation adjustments, net **) - - - ) - $ ) ) Net income - Comprehensive income $ Stock-based compensation expenses from options granted to employees and non-employees - Balance at December 31, 2011 ) ) Exercise of stock options and Warrants 5 - - Issuance of Restricted shares (Note 3) 2 - - Change in foreign currency translation adjustments, net **) - - - ) - $ ) ) Net income - Comprehensive income $ Stock-based compensation expenses from options granted to employees and non-employees (Note 3) - Balance at June 30, 2012 (unaudited) ) ) *) Net of issuance expenses in the amount of $353. **) As of December 31, 2011, June 30, 2011 and June 30, 2012 includes only foreign currency translation adjustments balances. The accompanying notes are an integral part of the consolidated financial statements. 6 TOP IMAGE SYSTEMS LTD. STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands Accumulated Additional other Ordinary shares paid-in comprehensive Accumulated Comprehensive Number Amount capital income (loss) deficit income Total Balance at January 1, 2011 $ $ $ ) $ ) $ Issuance of Ordinary shares and Warrants 17 - - Change in foreign currency translation adjustments, net**) - $ Net income - Comprehensive income $ Exercise of stock options *)- 39 - - 39 Balance at June 30, 2011 (unaudited) $ $ $ ) $ ) $ *) Represent an amount lower than $ 1. **) As of December 31, 2011, June 30, 2011 and June 30, 2012 includes only foreign currency translation adjustments balances. The accompanying notes are an integral part of the interim financial statements. 7 TOP IMAGE SYSTEMS LTD. STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation expenses related to employees and directors - 84 - Stock-based compensation expensesrelated to a consultant - - - Depreciation and amortization 55 58 Accrued severance pay, net 8 20 ) (1 ) 26 Change in accrued Interest pay - - - (5 ) - Erosion of non-dollar linked restricted cashand long term assets 5 ) 1 ) (1 ) Increase in trade receivables, net ) Increase in fair value of convertible debentures - - Decrease (increase) in other accounts receivable and prepaid expenses ) ) 67 ) Increase (decrease) in trade payables 74 ) ) ) 38 Increase in deferred revenues Increase (decrease) in accrued expenses and other accounts payable ) ) Net cash provided by operating activities The accompanying notes are an integral part of the interim financial statements. 8 TOP IMAGE SYSTEMS LTD. STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Cash flows from investing activities: Increase in restricted cash, net (7 ) ) - ) ) Purchase of property and equipment ) Increase in long-term deposits - (6
